Judgment of resentence, Supreme Court, New York County (John A.K. Bradley, J.), rendered April 10, 2002, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
The court properly sentenced defendant as a persistent violent felony offender. Defendant did not establish a factual basis for his constitutional challenge to a 1989 felony conviction. Defendant’s assertion that he “believed” that he “would have” instructed his attorney to file a notice of appeal from that conviction is factually insufficient to support his claim that his attorney rendered ineffective assistance by disregarding a direct instruction to file such a notice (see Roe v Flores-Ortega, 528 US 470 [2000]).
We have considered and rejected defendant’s remaining arguments, including those contained in his pro se supplemental brief. Concur—Tom, J.P., Saxe, Lerner, Marlow and Gonzalez, JJ.